El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Por escritura pública de 3 de agosto de 1917 otorgada ante el notario Andrés Mena Latorre, los dueños de una finca de 652 metros 59 centímetros cuadrados, inscrita en el Registro de la Propiedad de Oaguas, segregaron de ella dos solares que reseñaron bajo las letras B y O y vendieron el solar B con una casa a Zoilo Figueroa y el otro solar a Ramón R. Roldan.
Por otra escritura pública de 13 de abril de 1919, otor-gada ante el mismo notario, manifestó Félix Pérez López haber comprado por escritura pública de 10 de febrero de 3918 la finca de 652 metros 59 centímetros cuadrados, de *912que antes liemos hecho referencia, y que si bien del docu-mento aparece que compró la totalidad de la finca lo cierto fue que adquirió la finca sin los solares B y C que habían sido segregados y vendidos con anterioridad a Zoilo Figueroa y a Ramón R. Roldán por. lo que como aclaración y ratifica-ción hacía constar ese hecho y quería que se entendiera así para todos sus efectos legales y que no se oponía a que los compradores de esos solares B y C los inscribieran a su nombre en el registro de la propiedad.
Presentadas esas dos escrituras en dicha oficina el regis-trador se negó a hacer la inscripción de compra de Figueroa del solar B fundándose en que la finca de la cual se se-grega se halla inscrita a favor de Félix Pérez López, persona distinta de los vendedores del solar (art. 20 de la Ley Hipotecaria) y porque si bien se presenta como documento complementario la escritura otorgada por Félix Pérez López con el fin de obviar el obstáculo proveniente del registro que impide la inscripción, como antes expresa, dicha escri-tura no es suficiente: (a) porque mientras subsista la ins-cripción tal cual está a favor de Pérez no es posible inscribir más transmisiones que las verificadas por éste, siendo evi-dente que la susodicha escritura llamada aclaratoria y rati-ficación no es un título traslativo del dominio del inmueble cuya inscripción se solicita (art. 2 supra); (b) porque los documentos públicos hacen prueba contra todos del hecho que motivó su otorgamiento y de la fecha de éste, pero no la hacen contra tercero de las declaraciones consignadas por los otorgantes, no pudiendo, por tanto, las consignadas en la mencionada escritura aclaratoria perjudicar los derechos de los terceros que en la misma se mencionan 16 D. P. R. 766; (c) porque una escritura de ratificación de venta debe ser otorgada por todos los interesados en la cosa vendida y en la escritura aclaratoria faltan todos los interesados y sobra el otorgante Pérez que no fué parte en la escritura ratifi-cada, o sea la que es objeto de la nota denegatoria (22 D. P. R. 171); y por último porque habiendo fijado la ley hi-*913potecaria en sus artículos 77 al 82, 254 al 264 y sus concor-dantes del reglamento el medio de extinguir las inscripcio-nes y de rectificar los errores cometidos en las mismas, ya: provengan del título o del registro, no es lícito a las partes prescindir de él para acudir a otro distinto como se hace en este caso, de una manera anómala, confusa y sin prece-dente legal alguno.
Contra la negativa de inscripción interpuso Zoilo Figueroa el presente recurso gubernativo.
Como se ve, la dificultad para la inscripción del solar comprado por. Figueroa ha surgido por haber presentado su título para inscripción después de estar inscrita a favor de Pérez la finca de 652 metros 59 centímetros cuadrados en su totalidad, por haberse hecho la descripción de la finca que compró sin tener en cuenta las segregaciones y enaje-naciones que de ella habían hecho las personas que la ven-dieron.
Aunque el artículo 20 de la Ley Hipotecaria dispone que para inscribir o anotar títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos rea-les deberá constar previamente inscrito o anotado el derecho de la persona que otorgue o en cuyo nombre se haga la trans-misión o gravamen; y aunque en este caso la finca no se halla inscrita ahora a favor de las personas que hicieron la venta al recurrente del solar y casa que describieron con Ja-letra B en la escritura de 3 de agosto de 1917 que se trata de inscribir, sino a favor de persona distinta, sin embargo, como ese artículo tiene por objeto la protección de los de-rechos de las personas que tienen inscritos sus títulos o de-rechos reales en el registro, entendemos que la inscripción a favor de Félix Pérez López no es obstáculo para que se inscriba la mencionada escritura de venta de 3 de agosto de 1917, porque de la otra escritura de 13 de abril de 1919 otor-gada por el actual dueño del inmueble a quien perjudicaría la inscripción solicitada, aparece que consiente en que tal *914inscripción, se haga, renunciando, de ese modo el derecho que la ley quiso protegerle, escritura que si bien no es de tras-misión de derechos es no obstante inscribible de acuerdo con el No. 2º. del artículo 2 de la dicha ley, porque contiene la extinción del derecho de dominio sobre el mencionado solar y casa, otorgada por el que resulta ser dueño según el re-gistro.
Las manifestaciones de esa escritura no perjudican dere-chos de las terceras personas que en ella se mencionan, o sea de los anteriores dueños de la finca, porque éstas tras-mitieron tales derechos a Zoilo Figueroa por el contrato de yenta que con él celebraron sobre dicho solar y casa; y tam-poco es necesario su comparecencia en la escritura de 13 de abril de 1919, porque aunque se la califica como ratifica-ción de venta no es sino de renuncia de derechos por recono-cimiento de una venta anterior.
No es necesario tampoco que se sigan las reglas estable-cidas para extinguir .las inscripciones y rectificar los erro-res que en éstas se hayan cometido porque al hacer la ins-cripción a favor de Félix Pérez López de acuerdo con su título- no se cometió error .alguno que deba ser corregido; ni se trata de extinguir dicha inscripción sino solamente de inscribir un título anterior de venta mediante la renuncia extintivá del derecho inscrito en cuanto a la adquisición que había hecho el recurrente, por reconocerlo y aceptarlo el actual dueño de la finca y consentir en que se inscriba.
Por las razones expuestas la nota recurrida debe ser re-vocada y oi’denarse la inscripción.

Revocada la nota, recurrida y ordenada la ins-cripción denegada.

, Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.